             Case 1:18-cr-00300-UA Document 91 Filed 01/07/21USDC
                                                              PageSDNY
                                                                   1 of 2
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
                                                                        DOC #:
UNITED STATES DISTRICT COURT                                            DATE FILED: 01/07/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA,                                      :
                                                                :   18-CR-300 (VEC)
                 -against-                                      :
                                                                :       ORDER
 MIGUEL LIRIANO,                                                :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

          WHEREAS on May 2, 2018, the Court granted the Government’s request to seal this

case;

          WHEREAS on October 12, 2018, the parties agreed to unseal the case in redacted form

as United States v. John Doe;

          WHEREAS on November 7, 2018, the Court approved, with modifications, the parties’

proposed redactions;

          WHEREAS on November 19, 2018, the parties submitted the final redactions with no

objections to the Court’s modified redactions;

          WHEREAS on November 27, 2018, the docket was unsealed with the caption United

States of America v. John Doe and redacted versions of the filings were posted on the public

docket;

          WHEREAS on April 13, 2020, Mr. Liriano passed away while incarcerated from

COVID-19 virus;

          WHEREAS on October 30, 2020, the parties were ordered to show cause why the full

unredacted docket should not be posted on the public docket;
           Case 1:18-cr-00300-UA Document 91 Filed 01/07/21 Page 2 of 2




       WHEREAS on November 20, 2020, Defense counsel informed the Court that they do not

object to the Court unsealing the caption in this matter;

       WHEREAS on November 23, 2020, the Court approved revised redactions to a number

of filings and required that the remaining documents be filed on the public docket in their

unredacted form; and

       WHEREAS those filings have since been posted on the public docket;

       IT IS HEREBY ORDERED that the Clerk of Court is respectfully directed to unseal the

Defendant’s name and change the caption of this matter to United States of America v. Miguel

Liriano.



SO ORDERED.
                                                        _________________________________
Date: January 7, 2021                                         VALERIE CAPRONI
      New York, NY                                          United States District Judge




                                               2 of 2
